          Case 3:20-cv-04466-VC Document 51-1 Filed 01/07/21 Page 1 of 2




 1    STEPTOE & JOHNSON LLP                         STEPTOE & JOHNSON LLP
      Anthony J. Anscombe                           Sarah D. Gordon, admitted pro hac vice
 2    State Bar No. 135883                          sgordon@steptoe.com
      aanscombe@steptoe.com
 3    1 Market Plaza, Spear Tower, Suite 3900       1330 Connecticut Ave NW
      San Francisco, CA 94105                       Washington, DC 20036
 4    Telephone:     (415) 365-6700                 Telephone:   (202) 429-8005
      Facsimile:     (415) 365-6699                 Facsimile:   (202) 429-3902
 5
 6
      STEPTOE & JOHNSON LLP
 7    Melanie A. Ayerh, State Bar No. 303211
      mayerh@steptoe.com
 8    633 West Fifth Street, Suite 1900
      Los Angeles, CA 90071-3033
 9    Telephone: (213) 439-9432
      Facsimile: (213) 439-9599
10
11   Attorneys for Defendants,
     SENTINEL INSURANCE COMPANY, LIMITED
12
13                               UNITED STATES DISTRICT COURT
14                              NORTHERN DISTRICT OF CALIFORNIA
15
16   FOUNDER INSTITUTE INCORPORATED,              Case No.: 3:20-cv-04466-VC
17   a Delaware Corporation,

18                                                SENTINEL INSURANCE COMPANY,
                   Plaintiff,
                                                  LTD.’S SUPPLEMENTAL REQUEST
19                                                FOR JUDICIAL NOTICE IN SUPPORT
            vs.
                                                  OF MOTION TO DISMISS
20
     HARTFORD FIRE INSURANCE
21   COMPANY, a corporation doing business in
                                                  Date: January 21, 2021
     California; SENTINEL INSURANCE
22                                                Time: 10:00 a.m.
     COMPANY, LIMITED, a corporation doing
                                                  Courtroom: 4
23   business in California; and DOES 1 through
                                                  Judge: Honorable Vince Chhabria
     50, inclusive,
24
25          Defendants.

26
27
28

                                                   CASE NO.: 3:20-CV-04466-VC
          SENTINEL INSURANCE COMPANY, LTD.’S SUPPLEMENTAL REQUEST FOR
                                JUDICIAL NOTICE
          Case 3:20-cv-04466-VC Document 51-1 Filed 01/07/21 Page 2 of 2




 1                     SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE
 2          The attached judicial orders may be judicially noticed because they are not the subject of
 3   reasonable dispute and were obtained from “sources whose accuracy cannot reasonably be
 4   questioned.” Fed. R. Evid. 201(b)(2). Federal courts routinely take judicial notice of matters of
 5   public record, including publicly available court records. See, e.g., Harris v. Cty. of Orange, 682
 6   F.3d 1126, 1132 (9th Cir. 2012) (“We may take judicial notice of undisputed matters of public
 7   record . . . including documents on file in federal or state courts.” (internal quotations and
 8   citations omitted)); Boruta v. JPMorgan Chase Bank, N.A., No. 19-cv-07257-WHO, 2020 WL
 9   887784, at *5 n.4 (N.D. Cal. Feb. 24, 2020) (citing United States v. Raygoza-Garcia, 902 F.3d
10   994, 1001 (9th Cir. 2018)) (“A court may take judicial notice of undisputed matters of public
11   record, including publicly available court records.”)
12                                               EXHIBITS
13          1.      Exhibit 8: Exhibit 8 is a true and correct copy of the Order dated November 10,
14   2020 granting Defendant Twin City Fire Insurance Company’s Motion for Summary Judgment
15   in the matter of Barroso v. Twin City Fire Ins. Co., No. 1:20-cv-00632-LMB-MSN, before the
16   United States District Court for the Eastern District of Virginia.
17          2.      Exhibit 9: Exhibit 9 is a true and correct copy of the Order and Statement of
18   Decision dated December 29, 2020 granting Defendant Beazley Underwriting Limited’s Motion
19   to Dismiss in the matter of Tralom, Inc. v. Beazley USA Servs., Inc., No. 2:20-cv-08344-JFW
20   (RAOx), before the United States District Court for the Central District of California.
21          For the foregoing reasons, Sentinel respectfully requests that the Court take judicial
22   notice of Exhibits 8 through 9 to this Supplemental Request for Judicial Notice.
23   Dated: January 7, 2021                         Respectfully submitted,
24                                                  /s/ Anthony J. Anscombe
                                                    Anthony J. Anscombe
25
                                                    Sarah D. Gordon (admitted pro hac vice)
                                                    Melanie A. Ayerh
26
27
                                                    Counsel for Sentinel Insurance Company, Limited
28



                                       2              CASE NO.: 3:20-CV-04466-VC
                 SENTINEL INSURANCE COMPANY, LTD.’S MOTION TO DISMISS
